Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothkopf (US 2012/0286943 A1).
Regarding claims 1 and 9, Rothkopf discloses a computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor of a device to:
receive input from at least one sensor [0006 Additionally, the device includes one or more sensors configured to sense movement of the device. The processor is configured to determine if movement of the device is attributable to actuation of the haptic actuator and implement mitigation routines to reduce the movement if the movement is attributable to actuation of the haptic actuator.];
based on the input from the at least one sensor, determine: an orientation of the device [0033 The orientation of the device may help determine if the device is on a table, desk, shelf and so forth, or in a pocket. … The input from the accelerometer 114 and/or gyroscope 116 may be 
based on the determinations, actuate the vibration element to vibrate at a first magnitude [claim 5 initiating mitigation routines comprises at least one of reducing the speed of the haptic device, reducing the frequency of the haptic device, reducing the amplitude of the haptic device, gradually increasing the speed of the haptic device, and stopping the haptic device.].
(alternatively: claim 9)
at least one processor [0006 a processor coupled to haptic actuator configured to control the operation of the at least one haptic actuator.] and bearing instructions executable by the at least one processor to: receive input from the at least one sensor; determine, based on the input from the at least one sensor, whether an attribute detected by the at least one sensor conforms to a first parameter; and responsive to a determination that the attribute detected by the at least one sensor conforms to the first parameter, actuate the vibration element to vibrate at a first magnitude [claim 21 at least one acoustic sensor, wherein the processor is configured to determine if actuation of the haptic actuator generates sound at a level that exceeds a threshold and, if so, control the operation of the haptic actuator to reduce the sound to a level below the threshold].
Regarding claim 2, Rothkopf also teaches the CRSM of Claim 1, wherein the at least one sensor comprises a gyroscope, and wherein the determination of the orientation of the device comprises determining that a plane established by a current orientation of the device is orthogonal to an axis established by the direction of the Earth's gravity at the device [0033 The orientation of the device may help determine if the device is on a table, desk, shelf and so forth, or in a pocket. That is, if the device 100 is lying flat, it is likely that it is on a table, desk, shelf, or the like, whereas if the device is in an upright position, it is likely in a pocket or being held.].
Regarding claim 3, Rothkopf also teaches the CRSM of Claim 1, wherein the at least one sensor comprises an accelerometer, and wherein the determination of movement of the device is based on input from the accelerometer [0033 The input from the accelerometer 114 and/or gyroscope 116 may be used for orientation determination. Further, input from the accelerometer and/or gyroscope 116 may be used for determining if the device 100 is moving (Block 168).].
Regarding claim 5, Rothkopf discloses the CRSM of Claim 1, wherein the at least one sensor comprises an ambient light sensor, and wherein the determination of the amount of light is based on input from the ambient light sensor [0031 Once noise mitigation routines have been initiated, an operating environment may be determined (Block 154). For example, the light sensor 122 may be used to determine if the device 100 is in a darkened room or a lighted room.].
Regarding claim 6, Rothkopf discloses a method, comprising:
receiving input from at least one sensor in communication with a device [0006 Additionally, the device includes one or more sensors configured to sense movement of the device.];
based on the input from the at least one sensor, determining an orientation of the device [0033 an orientation of the device 100 may be determined (Block 166). The orientation of the 
Regarding claim 7, Rothkopf also teaches the method of Claim 6, comprising: based on the input from the at least one sensor, also determining a material of an object proximate to the device but different from the device [0027 detecting placement on a hard surface versus not on a hard surface my detecting sound levels exceeding a threshold due to vibration rattling on hard surface (or not)]; and based on the determining of the orientation and the determining of the material, actuate the vibration element to vibrate at the first magnitude [0023 The processor 106 may utilize one or more of the I/O devices to determine when the mobile device 100 is making noise or moving when the haptic device 102 is actuated and/or to help mitigate the effects of the actuation of the haptic device.].
Regarding claim 8, Rothkopf also teaches the method of Claim 6, wherein the determining of the orientation of the device comprises determining that the device is laying flat [0033 That is, if the device 100 is lying flat, it is likely that it is on a table, desk, shelf, or the like, whereas if the device is in an upright position, it is likely in a pocket or being held. The input from the accelerometer 114 and/or gyroscope 116 may be used for orientation determination. Further, input 
Regarding claim 10, Rothkopf also teaches the device of Claim 9, wherein the at least one sensor comprises a microphone, wherein the attribute is sound level, and wherein the first parameter is selected from the group consisting of: sound at a threshold level, sound above the threshold level [claim 21 at least one acoustic sensor, wherein the processor is configured to determine if actuation of the haptic actuator generates sound at a level that exceeds a threshold and, if so, control the operation of the haptic actuator to reduce the sound to a level below the threshold].
Regarding claim 11, Rothkopf also teaches the device of Claim 9, wherein the at least one sensor comprises a microphone, wherein the attribute is sound type, and wherein the first parameter is a sound type selected from the group consisting of: an echo, a reverberation [claim 21; 0009-0010 reverberation of a linear vibrator; 0027 In one embodiment, a threshold may be a noise level that can be expected when the haptic device is actuated if the mobile device is not on a hard surface.; 0044 The feedback signal corresponds with the movement and is provided to the linear vibrator to preempt/reduce/eliminate any vibrations in the linear vibrator caused by the sensed impact. Hence, rather than utilizing reverberations sensed from the linear vibrator to generate a feedback signal, readings from a separate sensor are utilized.].
Regarding claim 12, Rothkopf also teaches the device of Claim 9, wherein the at least one sensor comprises an accelerometer, wherein the attribute is movement amount of the device, and wherein the first parameter is selected from the group consisting of: movement at a threshold amount, movement below the threshold amount [0024 and/or the accelerometer 114 and gyroscope 116 may be used to determine if the mobile device 100 is moving when the haptic device is 
Regarding claim 13, Rothkopf also teaches the device of Claim 12, wherein the first parameter is movement at a threshold amount, and wherein the threshold amount is zero [0038 As such, the device 100 may initially move in a first direction due to the rotation of the haptic device and then alternately move in a second direction opposite of the first direction due to the reverse rotation of the haptic device, thus resulting in a net zero movement of the device; 0035 In some embodiments, if the device does not move at least a threshold distance due to the actuation of the haptic device, mitigation routines may not be implemented.].
Regarding claim 14, Rothkopf also teaches the device of Claim 9, wherein the at least one sensor comprises a gyroscope, wherein the attribute is orientation of the device, and wherein the first parameter is orientation of the device such that a display of the device establishes a plane orthogonal to an axis established by the direction of the Earth's gravity at the first device [0033 device lying flat or in upright position].
Regarding claim 16, Rothkopf also teaches the device of Claim 9, wherein the at least one sensor comprises at least one sensor selected from the group consisting of: a camera, a light sensor; wherein the attribute is light amount; and wherein the first parameter is selected from the group consisting of: light at a threshold amount, light above the threshold amount [0036 The determination as to whether the device 100 is near an edge may be implemented in one or more of a number of ways. For example, while the device is on a surface a light sensor of the device 100 adjacent to the surface may register little or no light until a portion of the device extends over the 
Regarding claim 17, Rothkopf also teaches the device of Claim 9, wherein the instructions are further executable to, responsive to a determination that the attribute does not conform to the first parameter, actuate the vibration element to vibrate at a second magnitude different than the first magnitude [claim 5 reducing the speed of the haptic device, reducing the frequency of the haptic device, reducing the amplitude of the haptic device, gradually increasing the speed of the haptic device, and stopping the haptic device.].
Regarding claim 18, Rothkopf also teaches the device of Claim 9, wherein responsive to receipt of an incoming communication at the device and prior to the determination of whether the input conforms to the first parameter, the vibration element is actuated to vibrate at a second magnitude different from the first magnitude [0002 silent alert allows user to receive notification of some event, such as incoming call or test; claim 5 reducing the speed of the haptic device, reducing the frequency of the haptic device, reducing the amplitude of the haptic device, gradually increasing the speed of the haptic device, and stopping the haptic device.].
Regarding claim 19, Rothkopf also teaches the device of Claim 18, wherein the second magnitude is greater than the first magnitude [claim 5 increasing the speed of the haptic device].
Regarding claim 20, Rothkopf also teaches the device of Claim 18, wherein the second magnitude is less than the first magnitude [claim 5 reducing the amplitude of the haptic device].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf (US 2012/0286943 A1) as applied to claim 1 and 9 above, and further in view of Espana (2012, Book Chapter 22).
Regarding claim 4, Rothkopf does not explicitly teach … and yet Espana teaches the CRSM of Claim 1, wherein the at least one sensor comprises an ultrasound transceiver, and wherein the determination of a material of an object proximate to the device is based on input from the ultrasound transceiver [pg. 456, sec.2 material identification with ultrasonic sensors …receiver and transmitter ultrasonic transducers…pulse echo…algorithm…process the respective signal patterns and indicates the material under inspection; pg. 457 discusses prior art for identifying material types with ultrasonic; pg. 460 shows time domain difference between two gain values for identifying materials; pg. 468 shows table 1 with correct identification of acrylic (plastic), glass, and aluminum (metal)].
It would have been obvious to combine the state detection of Rothkopg for a mobile device (e.g., held upright, lying down flat) so that the material the device is lying on may be determined in order to predict the potential for annoying sounds to be produced based on vibration.
Regarding claim 15, Rothkopg as modified by Espana teaches the device of Claim 9, wherein the at least one sensor comprises an ultrasound transceiver, wherein the attribute is material, and wherein the first parameter is selected from the group consisting of: a wood, a metal, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645